Affirmed and Memorandum Opinion filed July 21, 2005








Affirmed and Memorandum Opinion filed July 21, 2005.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-00247-CV
____________
 
IN THE INTEREST OF A.M.C., a child
 

 
On Appeal from the 315th District
Court
Harris County,
Texas
Trial Court Cause No.
04-00425J
 

 
M E M O R A N D U M   O P I N I O N
Appellant, Luis Rodriquez, appeals a final decree signed
February 14, 2005, terminating his parental rights to the child who is the
subject of this suit.  Appellant filed a
timely notice of appeal. 




Appellant=s appointed counsel filed a brief in which he concludes the
appeal is wholly frivolous and without merit. 
The brief meets the requirements of Anders v. California, 386
U.S. 738, 87 S. Ct. 1396 (1967), presenting a professional evaluation of the
record demonstrating why there are no arguable grounds to be advanced.  See High v. State, 573 S.W.2d 807 
(Tex. Crim. App. 1978).  The Anders
procedures are applicable to an appeal from the termination of parental rights
when an appointed attorney concludes that there are no non-frivolous issues to
assert on appeal.  In re D.E.S.,
135 S.W.3d 326, 329 (Tex. App.CHouston [14th Dist.] 2004, no pet.).  
A copy of counsel=s brief was delivered to
appellant.  Appellant was advised of his
right to examine the appellate record and file a pro se response.  See Stafford v. State, 813 S.W.2d 503,
510 (Tex. Crim. App. 1991); In re D.E.S., 135 S.W.3d at 329-30.  More than forty-five days have elapsed and as
of this date, no pro se response has been filed.
We have carefully reviewed the record and counsel=s brief and agree the appeal is
wholly frivolous and without merit. 
Further, we find no reversible error in the record.  A discussion of the brief would add nothing
to the jurisprudence of the state.
Accordingly, the judgment of the trial court is affirmed.
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed July 21, 2005.
Panel consists of Chief Justice
Hedges and Justices Fowler and Frost.